                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

UNITED STATES OF AMERICA                  )
                                          )
       v.                                 )       2:16-cr-00075-JDL-1
                                          )
XAVIER WATSON                             )

            RECOMMENDED DECISION ON 18 U.S.C. § 3582(c) MOTIONS

       In this action, Defendant Xavier Watson moves to reduce his sentence by 30 days,

and he requests the Court order that he serve the remainder of the sentence in state custody.

(Motion, ECF No. 282 at 6.)        Although Defendant cites 18 U.S.C. § 3584(a) and

USSG § 5G1.3(c) in support of the motion, he essentially requests a sentence modification,

which is governed by 18 U.S.C. § 3582(c). In addition, Defendant contends he has not

received credit for time spent in pre-trial detention. (Motion, ECF No. 293 at 1.)

       Following a review of Defendant’s motions, the Government’s response, and the

record, I recommend the Court deny the relief requested in Defendant’s motions

(ECFNos. 282, 293).

                I. FACTUAL BACKGROUND AND PROCEDURAL HISTORY

       In May 2017, following a guilty plea, Defendant was convicted of Hobbs Act

robbery, 18 U.S.C. § 1951(a) (Count 2); and aiding and abetting the brandishing of a

firearm in furtherance of a crime of violence, 18 U.S.C. § 924(c) (Count 3); the Court

sentenced Defendant to prison terms of 37 months on Count 2 and to 84 months on
Count 3, to be served consecutively, for a total term of 121 months. 1 (Judgment,

ECF No. 177 at 1-2.)

        In February 2018, the Court amended the sentence on Count 3 from 84 months to

78 months (still to be served consecutively); after the amendment, the total prison term was

115 months. (Id.; Amended Judgment, ECF No. 264 at 1-2.) Defendant did not appeal

from the conviction or the sentence.2

        In October 2018, Defendant filed a motion entitled “Motion Pursuant to 5G1.3(c).”

(Motion, ECF No. 282.) In December 2018, Defendant filed a motion entitled “Motion for

an adjustment of sentence.” 3 (Motion, ECF No. 293.)

                                           II. DISCUSSION

        Defendant requests the Court modify his sentence, which is final, by reducing it by

30 days. (Motion, ECF No. 282 at 6.) Defendant contends that if the Court were to grant

the requested sentence modification, he would avoid a detainer, currently in effect, that

precludes his access to benefits he needs to assist his re-entry into the community.

(Id. at 3-5.)




1
  Counts 1 and 4 of the indictment were dismissed on the Government’s                             motion.
(Corrected Indictment, ECF No. 171; Order, ECF No. 175; Judgment, ECF No. 177 at 1.)
2
 In May 2018, Defendant filed a motion to vacate, set aside or correct the sentence, pursuant to 28 U.S.C.
§ 2255. (Motion, ECF No. 276.) In January 2019, the Court dismissed Defendant’s 28 U.S.C. § 2255
motion. (Order, ECF No. 303 (accepting amended recommended decision).)
3
  In December 2018, Defendant also filed a number of additional motions that are addressed in a separate
recommended decision as motions pursuant to 28 U.S.C. § 2255. (Motions, ECF Nos. 294, 295, 296, 298,
299.)


                                                    2
          Neither the statute, 18 U.S.C. § 3584(a), nor the sentencing guideline,

USSG § 5G1.3(c), on which Defendant relies for a sentence reduction authorizes the Court

to modify his sentence.4 Rather, sentence modifications are governed by 18 U.S.C. § 3582,

which provides that a criminal judgment is final and may not be modified, with limited




4
    Title 18 U.S.C. § 3584(a) provides:

          If multiple terms of imprisonment are imposed on a defendant at the same time, or if a term
          of imprisonment is imposed on a defendant who is already subject to an undischarged term
          of imprisonment, the terms may run concurrently or consecutively, except that the terms
          may not run consecutively for an attempt and for another offense that was the sole objective
          of the attempt. Multiple terms of imprisonment imposed at the same time run concurrently
          unless the court orders or the statute mandates that the terms are to run consecutively.
          Multiple terms of imprisonment imposed at different times run consecutively unless the
          court orders that the terms are to run concurrently.

Section 3584(a) applies at the time of sentencing, rather than after a sentence is final, as the Supreme Court’s
explanation of the statute indicates:

          The first sentence in § 3584(a) addresses the most common situations in which the decision
          between concurrent and consecutive sentences must be made: where two sentences are
          imposed at the same time, and where a sentence is imposed subsequent to a prior sentence
          that has not yet been fully served. It says that the district court has discretion whether to
          make the sentences concurrent or consecutive, except that it may not make consecutive
          a sentence for “an attempt” and a sentence for an “offense that was the sole objective of
          the attempt.” And the last two sentences of § 3584(a) say what will be assumed in those
          two common situations if the court does not specify that the sentence is concurrent or
          consecutive.

Setser v. United States, 566 U.S. 231, 239-40 (2012).

          USSG 5G1.3(c) is entitled “Imposition of a Sentence on a Defendant Subject to an Undischarged
Term of Imprisonment or Anticipated State Term of Imprisonment.” Both the statute and the guideline
apply to the imposition of the sentence; neither authorizes the Court to modify a sentence after the judgment
is final.


                                                       3
exceptions that do not apply to Defendant’s case.5 This Court therefore lacks the statutory

authority to modify Defendant’s sentence. See United States v. Mercado-Flores, 872 F.3d




5
    Title 18 U.S.C. §3582 provides in part:

           (b) Effect of finality of judgment.--Notwithstanding the fact that a sentence to
          imprisonment can subsequently be—

                  (1) modified pursuant to the provisions of subsection (c);

                  (2) corrected pursuant to the provisions of rule 35 of the Federal Rules of Criminal
                      Procedure and section 3742; or

                  (3) appealed and modified, if outside the guideline range, pursuant to the
                      provisions of section 3742;

          a judgment of conviction that includes such a sentence constitutes a final judgment for all
          other purposes.

          (c) Modification of an imposed term of imprisonment.--The court may not modify a
          term of imprisonment once it has been imposed except that—

                  (1) in any case—

                           (A)       the court, upon motion of the Director of the Bureau of Prisons,
                           may reduce the term of imprisonment (and may impose a term of probation
                           or supervised release with or without conditions that does not exceed the
                           unserved portion of the original term of imprisonment), after considering
                           the factors set forth in section 3553(a) to the extent that they are applicable,
                           if it finds that—

                                   (i)     extraordinary and compelling reasons warrant such a
                                   reduction; or

                                   (ii)     the defendant is at least 70 years of age, has served at least
                                   30 years in prison, pursuant to a sentence imposed under section
                                   3559(c), for the offense or offenses for which the defendant is
                                   currently imprisoned, and a determination has been made by the
                                   Director of the Bureau of Prisons that the defendant is not a danger
                                   to the safety of any other person or the community, as provided
                                   under section 3142(g);

                                   and that such a reduction is consistent with applicable policy
                                   statements issued by the Sentencing Commission; and


                                                         4
25, 28 (1st Cir. 2017) (“Subject to only a handful of narrowly circumscribed exceptions, a

district court has no jurisdiction to vacate, alter, or revise a sentence previously imposed.”)

        Defendant additionally asserts, as grounds for a sentence adjustment, that he has not

been granted credit for pre-trial detention. (Motion, ECF No. 293 at 1.) The record does

not support the claim.6

                                         III. CONCLUSION

        Based on the foregoing analysis, I recommend the Court deny the relief requested

in Defendant’s motions. (ECF Nos. 282, 293.)

                                              NOTICE

               A party may file objections to those specified portions of a magistrate
        judge’s report or proposed findings or recommended decisions entered
        pursuant to 28 U.S.C. § 636(b)(1)(B) for which de novo review by the district
        court is sought, together with a supporting memorandum, within fourteen
        (14) days of being served with a copy thereof. A responsive memorandum
        shall be filed within fourteen (14) days after the filing of the objection.



                        (B)     the court may modify an imposed term of imprisonment to the
                        extent otherwise expressly permitted by statute or by Rule 35 of the
                        Federal Rules of Criminal Procedure; and

                (2) in the case of a defendant who has been sentenced to a term of imprisonment
                based on a sentencing range that has subsequently been lowered by the Sentencing
                Commission pursuant to 28 U.S.C. [§] 994(o), upon motion of the defendant or the
                Director of the Bureau of Prisons, or on its own motion, the court may reduce the
                term of imprisonment, after considering the factors set forth in section 3553(a)
                to the extent that they are applicable, if such a reduction is consistent with
                applicable policy statements issued by the Sentencing Commission.
6
  In the Government’s response, the Government represents that Defendant was in fact granted credit for
pretrial detention from January 19, 2016, when he was initially detained, through May 16, 2017, which was
the day before he was sentenced. (Response, ECF No. 300 at 1 n.1.) Evidently, the document on which
the Government relies was attached as Exhibit 1 to Defendant’s Motion for Transcript. (Attachment, ECF
No. 292-1 at 2.) In Defendant’s reply, Defendant does not dispute the Government’s representation that he
has been granted credit for pre-trial detention. (Reply, ECF No. 304.)


                                                   5
       Failure to file a timely objection shall constitute a waiver of the right
to de novo review by the district court and to appeal the district court’s order.

                                    /s/ John C. Nivison
                                    U.S. Magistrate Judge

Dated this 5th day of February, 2019.




                                        6
